NUMBER 13-07-051-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE CARDINAL HEALTH 109, INC., BABATUNDE OYEDIRAN, 
and MARIBEL ALFARO 

On Petition for Writ of Mandamus

 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam (1)

 Relators, Cardinal Health 109, Inc., Babatunde Oyediran, and Maribel Alfaro, have
filed a petition for writ of mandamus by which they request this Court to direct respondent,
the Honorable Daniel T. Robles, Judge of the County Court at Law Number 3 of Cameron
County, Texas, to vacate a purported transfer order made on January 2, 2007 and to set
aside all orders entered by respondent after the purported transfer.  The Court, having
examined and fully considered the petition for writ of mandamus, is of the opinion that
relators has not shown themselves entitled to the relief sought.  Accordingly, the petition
for writ of mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a). 	
 
							Per Curiam
 
Memorandum Opinion delivered and filed
on the 23rd day of March, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).